Title: Circular to Foreign Ministers in the United States, 14 September 1793
From: Jefferson, Thomas
To: Foreign Ministers in the United States



Sep. 14. 93.

Th: Jefferson presents his compliments to [Mr. Genet] and being about to be absent from this city for a few weeks begs the favor of him to write his name on the outside of all letters he shall do him the honor to write to him before his return, that, being sent to his office, they may receive the particular attention for which he leaves instructions in order to shorten as much as possible the delay of answer which may be occasioned by his absence.
